Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 66-94 are pending as amended, 9/3/19, and are considered herein.

Drawings
	For clarity of record, the drawings of 7/15/19 are accepted.

Specification
	The specification is objected to.
	The specification fails to provide the present status of the non-provisional Applications, except the 13/231,592 Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,364,441. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 66: Patent Claim 1 teaches moving a composition in a fluid and cells, through a constriction, at least back-and-forth, by application of pressure and negative pressure, which 
Claim 67: Patent Claim 2 requires continuous.
Claim 68: Patent Claim 3 requires a plurality of pauses.
Claim 69: Patent Claim 4 requires the same pause lengths.
Claim 70: Patent Claim 5 requires the same percentage change in pressure.
Claim 71: Patent Claim 6 requires the same shapes of the constriction.
Claim 72: Patent Claim 8 requires the same requires the same time frame for passaging.
Claim 73: Patent Claim 9 requires the same subcellular compartments.
Claim 74: Patent Claim 10 requires the same visualized markers.
Claim 75: Patent Claim 11 requires the same quantification of the amount of composition that entered the cell.
Claim 76: Patent Claim 12 requires the same receptacle.
Claim 77: Patent Claim 13 requires the same living cells.
Claim 78: Patent Claim 14 requires the same viability percentage.
Claim 79: Patent Claim 15 requires the same amounts of calcium.
Claim 80: Patent Claim 16 requires the same amounts of magnesium.
Claim 81: Patent Claim 17 requires the same centrifugation, decanting, culture medium addition, resuspension, and culturing.
Claim 82: Patent Claim 18 requires the same cell types.
Claim 83: Patent Claim 19 requires compositions.
Claim 84: Patent Claim 20 requires genetic material.
Claim 85: Patent Claim 21 requires DNA or RNA.

Claim 87: Patent Claim 23 requires assaying transfection.
Claim 88: Patent Claim 24 requires the same application of treatments.
Claim 89: Patent Claim 25 requires the same transfection agents.
Claim 90: Patent Claim 26 provides the same RNA Markush.

Claims Free of the Art
	Applicant’s claims are free of the art of record.  To wit, as seen in the parent case, which issued, the art does not teach the use of the particular constrictions to obtain the transfection of cells.  Moreover, Claim 91-94 are free of the art, as requiring the information of the patent, which is disallowed under current ODP rejection practice.  Thus, the claims are free of the art.

Allowable Subject Matter
Claim 91 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 92-94 are allowed.
	
Conclusion,
	Claims 66-90 are rejected.
	Claim 91 is objected to.
	Claims 92-94 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633